Citation Nr: 1207784	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for non-malignant thyroid nodular disease, to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case has subsequently been transferred to the RO in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

Non-malignant thyroid nodular disease, was not shown to have been present in military service, or many years thereafter, nor is it the result of any incident occurring during his military service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Non-malignant thyroid nodular disease was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2004 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Although the notice did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that the service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the RO properly performed the steps to determine radiation exposure and dose and complied with the review process outlined under 38 C.F.R. § 3.311(a)-(c).  Specifically, the RO sent the Veteran's information to the Defense Threat Reduction Agency (DTRA) for dose assessment and then sent the results to the Under Secretary for Health (Under Secretary), or the Director of Compensation and Pension (Director), for consideration.  The Director obtain an advisory medical opinion from the Under Secretary, and based upon that opinion, as well as the evidence in the claims file, determined that it was unlikely that the Veteran's thyroid condition can be attributed to exposure to ionizing radiation during service.  

In this case, there is no indication that the Veteran's thyroid disorder is a result of his active service.  The advisory opinion and Director found that the Veteran's thyroid disorder is not result of exposure to radiation and the Veteran has not alleged that this disorder is otherwise related to his active service.  Service treatment records fail to show treatment or diagnoses of a thyroid disorder during service.  Post-service evidence shows that the thyroid disorder had onset at the earliest in 2002.  None of the treatment records relate the Veteran's thyroid disorder to his active service or exposure to radiation during service.  The disability manifested many years after separation from service.  Accordingly, the Board concludes that without evidence suggesting a link between the thyroid disorder to military service, a VA examination is not required in this case.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In any event, the Board finds that the advisory opinion acts as an adequate VA medical opinion regarding the critical issue in this case: whether the Veteran has a thyroid disorder related to radiation exposure in service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 

(holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  The presumptively service-connected diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  Included under 38 C.F.R. § 3.309(d) is thyroid cancer; however, while the Veteran has been diagnosed with a thyroid condition, he has not been diagnosed with cancer; thus, the presumption does not apply to his claim and will not be discussed further.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  Under this provision, when a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Specifically, VA must request radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(a)(2), (b)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran is seeking entitlement to service connection for his non-malignant thyroid nodular disease, which is listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(i).  The medical evidence of record shows that the Veteran underwent a subtotal thyroidectomy in June 2004 after multinodular goiter was diagnosed on a November 2003 ultrasound.  Subsequent VA treatment reports note a diagnosis of post-surgical hyperthyroidism.  

The RO requested confirmation of the Veteran's radiation exposure from the DTRA.  38 C.F.R. § 3.311(a).  In June 2007, DTRA confirmed that the Veteran was involved with Operation TEAPOT, conducted at the Nevada Test Site in 1955.  After constructing a scenario describing the Veteran's participation activities and with consideration of the Veteran's comments, the DTRA assessed that the Veteran was exposed to an external gamma dose of 18 rem, external neutron dose of 0.5 rem, internal committed dose to the thyroid (alpha) of 0.1 rem, and internal committed dose to the thyroid (beta + gamma) of 7 rem.

The RO sent DTRA's findings to the Director who then forwarded the information to the Under Secretary, for an advisory opinion as to whether the Veteran's condition could be attributed to ionizing radiation.  38 C.F.R. § 3.311(b)(iii), (c).
In August 2007, a representative from the Under Secretary's office said that the Interactive Radioepidemiological Program of the National Institute for Occupational Safety and Health does not address benign thyroid nodules, adenomas, or goiters.  Based upon a study of Japanese atomic bomb survivors, it is estimated that there may be approximately a 21 percent likelihood that the Veteran's benign thyroid nodular disease could have been caused by the dose of radiation to which he was exposed.  Consequently, the Under Secretary's office determined that it is unlikely that the Veteran's non-malignant thyroid nodular disease can be attributed to exposure to ionizing radiation in service.

Upon receipt of the opinion, the Director issued a decision reiterating the Under Secretary's opinion, and stated that the Veteran was exposed to ionizing radiation when he was 18 years old and did not develop his thyroid condition until 49 years after exposure.  It was noted that an April 2004 ultrasound of the thyroid gland revealed abnormalities in the thyroid gland with a large discrete nodule and symptomatic, multi-nodular goiter was diagnosed in the following month.  The Director concluded that based upon the advisory opinion from the Under Secretary and a review of the evidence, that there is no reasonable possibility that the Veteran's condition can be attributed to exposure to ionizing radiation during service.

The VA opinions conclude that it is unlikely that the Veteran's non-malignant thyroid nodular disease was caused by his radiation exposure in service.  The Veteran contends that the Under Secretary's advisory opinion indicates that he could be within the 21 percent likelihood.  The Veteran believes that his thyroid condition did in fact develop from his involvement with the Operation TEAPOT during military service.  To that effect, the record includes a July 2002 private physician's opinion that the Veteran's multiple health problems "could" be related in part to his exposure to radiation during the atomic bomb testing, although it did not specifically address the Veteran's thyroid disorder.  See Bloom v. West, 12 Vet. App. 185 (1999); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The opinions from the Under Secretary and Director have not ruled out a remote association between radiation exposure and the Veteran's disability; however, a remote possibility of causation cannot form the basis for a grant of service connection.  Id.  Medical opinions that say a disability "may have" been caused by service or "could have" been caused by service have almost no probative value.  A finding that the Veteran claim of causation is "impossible" is not required in this case by the Board.  Id.  The fact that it is possible that that the Veteran's exposure to radiation during service could have caused this disability does not provide a basis to grant this claim.  The critical question is whether it is at least as likely as not - a 50 percent or greater chance, with the Veteran being given the benefit of the doubt when the chance is 50 percent - that the disorder was caused by radiation exposure in service.

While the Veteran's statements are competent evidence as to his thyroid symptoms, his statements are not competent evidence regarding any relationship between radiation exposure and his thyroid condition.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the question of whether the Veteran's in-service exposure to radiation led to his current thyroid disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  Neither the thyroid condition nor radiation exposure is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current thyroid disorder was the result of his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Such competent evidence has been provided by DTRA, the Under Secretary, and Director during the current appeal.  Here, the Board attaches greater probative weight to these findings than to the Veteran's statement.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's thyroid condition is the result of in-service radiation exposure.

With regard to establishing direct service connection, there is no credible lay or medical evidence of record showing that the Veteran's thyroid disorder is otherwise related to service.  In this regard, the Veteran has not reported the actual onset of any thyroid difficulties during service and service treatment records are negative for any thyroid condition.  Post service treatment records show that a thyroid disorder did not begin for several decades after service.  A January 2002 VA treatment report first noted thyroid nodule on physical examination.  Accordingly, without evidence of a link between the Veteran's military service and his thyroid disorder, service connection on a direct basis cannot be granted.

The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for non-malignant thyroid nodular disease, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for non-malignant thyroid nodular disease is not warranted.


ORDER

Service connection for non-malignant thyroid nodular disease, to include as due to in-service exposure to ionizing radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


